In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐2804 
UNITED STATES OF AMERICA and the 
STATE OF WISCONSIN, ex rel. 
ROSE PRESSER, 
                                                  Plaintiff‐Appellant, 

                                  v. 

ACACIA MENTAL HEALTH CLINIC, LLC, 
and ABE FREUND, 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Eastern District of Wisconsin. 
          No. 2:13‐cv‐00071‐JPS — J.P. Stadtmueller, Judge. 
                     ____________________ 

     ARGUED APRIL 6, 2016 — DECIDED SEPTEMBER 1, 2016 
                 ____________________ 

    Before FLAUM, RIPPLE, and HAMILTON, Circuit Judges. 
    RIPPLE,  Circuit  Judge.  Relator  and  plaintiff  Rose  Presser 
filed a qui tam action under the False Claims Act, 31 U.S.C. 
2                                                           No. 14‐2804 

§ 3729 et seq. (“FCA”), and its Wisconsin analog, the Wiscon‐
                                                                      1
sin False Claims Act, Wis. Stat. § 20.931 et seq. (“WFCA”),  on 
behalf of the United States and the State of Wisconsin against 
defendants Acacia Mental Health Clinic, LLC (“Acacia”) and 
Abe  Freund,  the  principal  owner  of  Acacia.  Ms.  Presser  al‐
leges  that  Acacia  and  Mr.  Freund  engaged  in  “upcoding,” 
provided unnecessary medical procedures, and then charged 
the federal and state governments for those expenses. The dis‐
trict court granted the defendants’ motion to dismiss the com‐
plaint for failure to state a claim of fraud with particularity as 
required by Federal Rule of Civil Procedure 9(b). We affirm 
that judgment except as it relates to the claims against both 
defendants regarding the use of an improper billing code. We 
hold that Ms. Presser has stated those allegations with suffi‐
cient  particularity  and  therefore  reverse  the  district  court’s 
judgment  on  those  claims  and  remand  for  further  proceed‐
ings.  
      
                                     I 
                          BACKGROUND 
A. Facts 
      Ms.  Presser  has  twenty  years  of  experience  working  as 
both a nurse and a nurse practitioner in the State of Wiscon‐
sin. In October 2011, Ms. Presser began working with Acacia 
                                                 
1 On July 12, 2015, the Wisconsin legislature repealed the Wisconsin False 

Claims Act in its entirety. See 2015 Wis. Act 55, § 945n. However, under 
Wisconsin law, “[t]he repeal of a statute hereafter shall not remit, defeat 
or impair any civil or criminal liability for offenses committed, penalties 
or forfeitures incurred or rights of action accrued under such statute be‐
fore the repeal thereof.” Wis. Stat. § 990.04. 
No. 14‐2804                                                               3 

as  an  independent  contractor  nurse  practitioner.  She  pro‐
vided  psychiatric  evaluations,  managed  patient  medication, 
and  provided  other  medical  services.  In  her  complaint, 
Ms. Presser alleges that Acacia was engaged in the following 
practices and policies.  
    First, Acacia mandated that patients be assessed by a min‐
imum of four different individuals before they were provided 
with medication. Patients were required to see a receptionist, 
a medical nurse practitioner (who could not conduct medical 
examinations but did provide acupuncture and similar treat‐
ments), a psychotherapist, and then a nurse practitioner. Pa‐
tients incurred separate charges for each of these four steps. 
Ms. Presser alleges that, “[b]ased on [her] years of experience 
and training, Acacia’s four‐step policy was not medically nec‐
              2
essary.”   
    Second, the clinic manager directed Ms. Presser to utilize 
American Medical Association Current Procedural Terminol‐
ogy code 90801 when billing her assessments. The reception‐
ist and the medical nurse practitioner used this same billing 
code for their encounters with the patient. This “code is ap‐
plied to … a full psychological assessment by a therapist (or 
therapist in training), or a psychiatric medical evaluation by a 
psychiatrist or psychiatric nurse practitioner, the type of as‐
sessment [Ms.] Presser was expressly told to discontinue con‐
ducting.”3 Ms. Presser asked the clinic manager why billing 

                                                 
2 R.31 at 9 ¶ 26.  

3 Id. at 8 ¶ 22. Based on the complaint, it appears that the clinic manager 

asked Ms. Presser to discontinue these evaluations in the first two months 
of her employment, in order to conform to Acacia’s four‐step assessment 
4                                                           No. 14‐2804 

code  90801  was  being  used  by  receptionists,  medical  nurse 
practitioners,  and  nurse  practitioners.  The  clinic  manager 
shrugged his shoulders in response.  
    Third,  patients  were  required  to  undergo  a  mandatory 
urine drug screening during each visit. Each of these screen‐
ings was billed. The clinic manager told Ms. Presser that the 
tests allowed Acacia to determine whether patients were tak‐
ing their medication. Ms. Presser alleges, “[b]ased on her per‐
sonal knowledge and experience,” that “the policy made no 
sense as the screenings would not establish when the patients 
took their medications and whether they were taking them at 
                                4
the proper times.”   
    Fourth,  both  Mr.  Freund  and  the  clinic  director  told  the 
clinic staff that patients were required to come to the clinic in 
person in order to obtain a prescription refill or to speak with 
a physician. Patients regularly told Ms. Presser that they had 
called to speak with her over the phone, but were told by the 
receptionist that they needed to come to Acacia in person. If a 
patient missed an appointment or was not seen for a period 
as short as thirty days, he or she was discharged and would 
need to restart the assessment process. Before obtaining a new 
prescription, patients were required to see a psychotherapist 
at the clinic. Patients were billed for these encounters. “Based 
on  [Ms.]  Presser’s  years  of  experience  and  training,” 



                                                 
procedure. See id. at 8 ¶ 21. However, the complaint is not entirely clear 
on this point.  
4 Id. at 10 ¶ 28. 
No. 14‐2804                                                                5 

Ms. Presser alleges that these prescription refill and appoint‐
                                                         5
ment policies “were medically unnecessary.”  
      In her complaint, Ms. Presser provided examples of what 
                                                                  6
she believed to be “unnecessary medical billings.”  John Doe 
1 and Jane Doe 2 saw Ms. Presser for treatment of anxiety dis‐
orders during Ms. Presser’s previous tenure at Aurora Behav‐
ioral Health.7 In her “clinical judgment,” neither patient was 
                                                              8
an “appropriate  candidate for psychotherapy.”  Ms. Presser 
had similar opinions about John Doe 2 and Jane Doe 1, whom 
she  also  saw  for  medication.9  The  clinic  manager  and 
Mr. Freund nonetheless directed that all four individuals un‐
dergo the assessment process established by Acacia, which in‐
cluded psychotherapy. 
     Before Ms. Presser began working at Acacia, Mr. Freund 
                                                             10
told her “that Acacia could take all insurance.”  Mr. “Freund 
also told [Ms.] Presser that almost all of Acacia’s patients were 



                                                 
5 Id. at 12 ¶ 39.  

6 Id. at 13 ¶ 42. 

7 Due to the Privacy Rule established in the Health Insurance Portability 

and Accountability Act of 1996, the patients’ identities are undisclosed. See 
id. 
8 Id. at 13–15 ¶¶ 43, 46. 

9  The  amended  complaint does  not  specify  whether John  Doe 2  or  Jane 

Doe 1 were prior patients at Aurora Behavioral Health or were seen for 
the first time at Acacia.  
10 Id. at 17 ¶ 55. 
6                                                       No. 14‐2804 

                       11
‘on Title 19.’”  According to the amended complaint: 
           Based on those discussions, as well as her expe‐
           rience at other clinics, she knew that Acacia sub‐
           mitted bills to individual patients, to private in‐
           surers, and to Medicare and Medicaid programs 
           run by the  United States and the State of Wis‐
           consin for services provided to patients, subject 
           to their individual circumstances. She also knew 
           those bills  were based on services provided  to 
           patients, as coded by Acacia staff, in accordance 
           with  Acacia’s  mandatory  policies  and  proce‐
           dures discussed above.[12] 
Ms. Presser calculated what she believed to be the appropri‐
ate annual revenue for Acacia, “[b]ased on her experience and 
                                                                  13
her knowledge of the patient volume and activity at Acacia.”  
Actual revenue for 2011 was double Ms. Presser’s calculation.  
   Ms. Presser and other clinicians questioned the efficacy of 
the  aforementioned  procedures,  but  the  clinic  director  told 
                                                           14
them  that  “[t]his  is  how  Abe  [Freund]  wants  it.”   When 
Ms. Presser  sent  emails  that  questioned  procedures, 
Mr. Freund would respond, even when those emails were not 
addressed to him. He also had cameras in the office and could 


                                                 
11 Id. at 17 ¶ 57. 

12 Id. at 18 ¶ 59. 

13 Id. at 19 ¶ 62. 

14 Id. at 6 ¶ 14; see also id. at 15 ¶ 48. 
No. 14‐2804                                                                     7 

monitor the treatment being provided. According to the com‐
plaint, he therefore “knew that Acacia was billing Medicare 
and Medicaid for all services provided by the staff at Acacia, 
including  services  that  Acacia’s  clinical  staff  told  him  were 
not medically necessary or contrary to protocols and proce‐
                                                                  15
dures established by Medicare and/or Medicaid.”  He never‐
theless continued to direct staff to comply with these policies.     
      
B.  Earlier Proceedings  
    Ms. Presser filed a qui tam complaint on January 18, 2013, 
under the FCA and the WFCA on behalf of the United States 
and  the  State  of  Wisconsin  against  Acacia  and  Mr.  Freund. 
She alleged that they had submitted fraudulent medical bills 
to the federal and state governments for payment.16  
    Acacia  and  Mr.  Freund  moved  to  dismiss  the  complaint 
on  December  18,  2013,  contending  that  Ms.  Presser  had  not 
pleaded  a  single  claim  with  sufficient  particularity. 
Ms. Presser then moved to amend her complaint. The district 
court granted that motion and ordered Ms. Presser to “mak[e] 
any and all improvements she deems appropriate; no further 




                                                 
15 Id. at 16 ¶ 52; see also id. at 17 ¶ 57 (telling Ms. Presser that patients were 

on Title 19). 
16 Ms. Presser also presented a conspiracy claim, a common law claim of 

payment under mistake of fact, and a common law claim of unjust enrich‐
ment. The district court dismissed those claims, and Ms. Presser does not 
appeal their dismissal.  
8                                                               No. 14‐2804 

                                                    17
leave to amend will be granted.”  Ms. Presser subsequently 
filed an amended complaint.  
   Acacia  and  Mr.  Freund  moved  to  dismiss  the  amended 
complaint on April 11, 2014. They contended that Ms. Presser 
had failed to plead the FCA and WFCA claims with sufficient 
particularity, as required by Federal Rule of Civil Procedure 
9(b), and had failed to state any claim under Federal Rule of 
Civil  Procedure  12(b)(6).  The  district  court  granted  the  de‐
fendants’  motion  on  July  15,  2014.  The  court  noted  that 
Ms. Presser had “fail[ed] to identify with specificity to whom 
                                                                          18
bills  for  Acacia’s  services  were  allegedly  presented.”   The 
court  also  held  that,  at  most,  the  complaint  discussed  how 
Acacia  submitted  bills  to  patients,  insurers,  and  Medicaid 
                                                                     19
programs “subject to their individual circumstances.”  In the 
view of the court, Ms. “Presser does not even definitively al‐
lege that at least one patient’s bill was submitted to the United 
                                                         20
States  or  the  State  of  Wisconsin.”   The  district  court  con‐
cluded that none of Ms. Presser’s claims could survive a mo‐
tion to dismiss.  


                                                 
17  R.30  at  2  (emphasis  omitted).  In  the  view  of  the  district  court, 
Ms. Presser cited a provision of the FCA which did “not provide for lia‐
bility.” Id. at 1. It stated that, absent an amendment, it therefore “would be 
obliged to dismiss this case for failure to state a claim.” Id. Although the 
district court only referenced this supposed jurisdictional defect as the ba‐
sis for its order, it did state that Ms. Presser should make all appropriate 
improvements to her complaint. Id. at 1–2.  
18 R.40 at 7 (emphasis in original).  

19 Id. (emphasis omitted) (quoting R.31 at ¶¶ 59–60). 

20 Id. at 7–8 (emphasis in original). 
No. 14‐2804                                                                9 

   The  court  also  declined  to  grant  Ms.  Presser  leave  to 
amend her complaint. It noted that Ms. Presser already had 
been given the opportunity to file an amended complaint and 
concluded  that  the  defendants  would  be  prejudiced  by  the 
unresolved allegations of fraud. Ms. Presser now timely ap‐
peals.   
 
                                                    II 
                                        DISCUSSION 
    “The FCA is an anti‐fraud statute and claims under it are 
subject to the heightened pleading requirements of Rule 9(b) 
of the Federal Rules of Civil Procedure.” United States ex rel. 
Gross  v.  AIDS  Research  All.‐Chi.,  415  F.3d  601,  604  (7th  Cir. 
2005). We review de novo a district court’s decision to dismiss 
a complaint for failing to satisfy the requirements of Rule 9(b). 
AnchorBank, FSB v. Hofer, 649 F.3d 610, 614 (7th Cir. 2011).21   
    Drawing on the Supreme Court’s holdings in Bell Atlantic 
Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 
U.S. 662 (2009), we have made clear that the pleading stand‐
ards under Rule 8 and Rule 9 remain distinct. Swanson v. Citi‐
bank, N.A., 614 F.3d 400, 403 (7th Cir. 2010); see also Camasta v. 
Jos. A. Bank Clothiers, Inc., 761 F.3d 732, 736–37 (7th Cir. 2014). 
Under Rule 8, a plaintiff only needs to “give enough details 
about  the  subject‐matter  of  the  case  to  present  a  story  that 
                                                 
21 We also review de novo a decision to dismiss a complaint under Federal 

Rule of Civil Procedure 12(b)(6). OʹGorman v. City of Chi., 777 F.3d 885, 888 
(7th Cir. 2015). However, a complaint that satisfies the heightened plead‐
ing standards of Rule 9(b) necessarily satisfies the pleading standards of 
Rule 12(b)(6). See Camasta v. Jos. A. Bank Clothiers, Inc., 761 F.3d 732, 736–
37 (7th Cir. 2014).  
10                                                               No. 14‐2804 

holds together.” Swanson, 614 F.3d at 404. Alternatively, un‐
der Rule 9(b), a plaintiff “alleging fraud or mistake … must 
state with particularity the circumstances constituting fraud 
or mistake.” Fed. R. Civ. P. 9(b). A plaintiff ordinarily must 
describe  the  “who,  what,  when,  where,  and  how”  of  the 
fraud—“the first paragraph of any newspaper story.” United 
States ex rel. Lusby v. Rolls‐Royce Corp., 570 F.3d 849, 853 (7th 
Cir. 2009) (internal quotation marks omitted).  
    While  applying  this  shorthand  to  describe  the  require‐
ments of  Rule  9,  we also have warned that  “courts  and liti‐
gants often erroneously take an overly rigid view of the for‐
mulation” and that the precise details that must be included 
in a complaint “may vary on the facts of a given case.” Pirelli 
Armstrong Tire Corp. Retiree Med. Benefits Tr. v. Walgreen Co., 
                                                    22
631  F.3d  436,  442  (7th  Cir.  2011).   Nevertheless,  plaintiffs 
must  “use  some  …  means  of  injecting  precision  and  some 
measure  of  substantiation  into  their  allegations  of  fraud.”  2 
James Wm. Moore et al., Moore’s Federal Practice § 9.03[1][b], 
at 9‐22 (3d ed. 2015); see also Pirelli, 631 F.3d at 442.  
    Rule 9 requires heightened pleading standards because of 
the stigmatic injury that potentially results from allegations of 
fraud.  United  States  ex  rel.  Bogina  v.  Medline  Indus.,  Inc.,  809 
F.3d 365, 370 (7th Cir. 2016). “[A] public accusation of fraud 
can do great damage to a firm before the firm is (if the accu‐
sation  [is]  prove[d]  baseless)  exonerated  in  litigation  …  .” 
United States ex rel. Grenadyor v. Ukrainian Vill. Pharmacy, Inc., 


                                                 
22 See also Anchor Bank, FSB v. Hofer, 649 F.3d 610, 615 (7th Cir. 2011); Vin‐

cent v. City Colls. of Chi., 485 F.3d 919, 923 (7th Cir. 2007); Emery v. Am. Gen. 
Fin., Inc., 134 F.3d 1321, 1323 (7th Cir. 1998). 
No. 14‐2804                                                         11 

772 F.3d 1102, 1105 (7th Cir. 2014). We have observed, more‐
over, that “fraud is frequently charged irresponsibly by peo‐
ple  who  have  suffered  a  loss  and  want  to  find  someone  to 
blame for it.” Ackerman v. Nw. Mut. Life Ins. Co., 172 F.3d 467, 
469 (7th Cir. 1999). If discovery is allowed to proceed, a de‐
fendant well may face a long period of time where it stands 
accused of fraud,  
       placing what may be undue pressure on the de‐
       fendant  to  settle  the  case  in  order  to  lift  the 
       cloud  on  its  reputation.  The  requirement  that 
       fraud be pleaded with particularity compels the 
       plaintiff to provide enough detail to enable the 
       defendant  to  riposte  swiftly  and  effectively  if 
       the claim is groundless. It also forces the plain‐
       tiff  to  conduct  a  careful  pretrial  investigation 
       and thus operates as a screen against spurious 
       fraud claims.  
Fid. Nat’l Title Ins. Co. of N.Y. v. Intercounty Nat’l Title Ins. Co., 
412 F.3d 745, 749 (7th Cir. 2005); see also Vicom, Inc. v. Harbridge 
Merch. Servs., Inc., 20 F.3d 771, 777 (7th Cir. 1994) (discussing 
the Rule’s purpose of “minimizing ‘strike suits’ and ‘fishing 
expeditions’”); Uni*Quality, Inc. v. Infotronx, Inc., 974 F.2d 918, 
924  (7th  Cir.  1992)  (“Rule  9(b)  ensures  that  a  plaintiff  have 
some basis for his accusations of fraud before making those 
accusations … .”). 
    
                                  A. 
   We have applied the requirements of Rule 9(b) in the past, 
and  that  experience  provides  useful  guideposts  for  our  as‐
12                                                      No. 14‐2804 

sessment of this case.  We begin by focusing on  the require‐
ments  of  the  FCA.  Our  court  summarized  them  in  United 
States ex rel. Yannacopoulos v. General Dynamics, 652 F.3d 818 
(7th Cir. 2011): 
      The  False  Claims  Act  makes  it  unlawful  to 
      knowingly (1) present or cause to be presented 
      to the United States a false or fraudulent claim 
      for payment or approval, 31 U.S.C. § 3729(a)(1) 
      (2006);  (2)  make  or  use  a  false  record  or  state‐
      ment  material  to  a  false  or  fraudulent  claim, 
      § 3729(a)(1)(B); or (3) use a false record or state‐
      ment to conceal or decrease an obligation to pay 
      money to the United States, § 3729(a)(7) (2006). 
      Under the Act, private individuals … , referred 
      to as “relators,” may file civil actions known as 
      qui tam actions on behalf of the United States to 
      recover  money  that  the  government  paid  as  a 
      result of conduct forbidden under the Act. Gla‐
      ser v. Wound Care Consultants, Inc., 570 F.3d 907, 
      912 (7th Cir. 2009). As an incentive to bring suit, 
      a  prevailing  relator  may  collect  a  substantial 
      percentage of any funds recovered for the bene‐
      fit of the government. Id. To establish civil lia‐
      bility under the False Claims Act, a relator gen‐
      erally must prove (1) that the defendant made a 
      statement  in  order  to  receive  money  from  the 
      government;  (2)  that  the  statement  was  false; 
      and (3) that the defendant knew the statement 
      was false. E.g., United States ex rel. Gross v. AIDS 
      Research Alliance–Chicago, 415 F.3d 601, 604 (7th 
      Cir. 2005). 
No. 14‐2804                                                                13 

                                                    23
Id. at 822 (footnote omitted).  The WFCA similarly requires a 
relator to show these elements. See Wis. Stat. § 20.931(2)(a) (a 
person  is  liable  who  “[k]nowingly  presents  or  causes  to  be 
presented  to  any  officer,  employee,  or  agent  of  this  state  a 
false claim for medical assistance”); id. § 20.931(2)(b) (a person 
is liable who “[k]nowingly makes, uses, or causes to be made 
or used a false record or statement to obtain approval or pay‐
ment of a false claim for medical assistance”).  

 
                                                         1. 
   We first consider whether the complaint states, with suffi‐
cient particularity, that Acacia and Mr. Freund made the al‐
leged claims and statements to the federal and state govern‐
ments.  The  defendants  contend,  and  the  district  court  held, 
that Ms. Presser had not alleged that the defendants actually 
sent any of the alleged claims or made any of the alleged state‐
ments to the state or federal governments. 
    Our case law establishes that a plaintiff does not need to 
present,  or  even  include  allegations  about,  a  specific  docu‐
ment or bill that the defendants submitted to the Government. 
In United States ex rel. Lusby v. Rolls‐Royce Corp., 570 F.3d 849 
(7th Cir. 2009), for example, an engineer alleged that his em‐
ployer knowingly certified engine parts that did not meet the 
specifications  prescribed  by  the  Government.  Id.  at  853–54. 
The  engineer’s  complaint  described  the  parts  that  were 
shipped to the Government, noted that a contract required his 

                                                 
23  In  enacting  the  FCA,  Congress  sought  “to  encourage  any  individual 

knowing of Government fraud to bring that information forward.” S. Rep. 
No. 99–345, at 2 (1986), reprinted in 1986 U.S.C.C.A.N. 5266, 5266–67. 
14                                                       No. 14‐2804 

employer to certify the parts in order to receive payment, and 
stated that payment was received. Id. at 853. However, the en‐
gineer did not provide an invoice showing a specific request 
for payment. Id. at 854. We held, nonetheless, that it was rea‐
sonably  understood  from  the  complaint  that  the  employer 
had submitted a certificate containing false statements in ask‐
ing for payment. Id. (noting that it was “possible that military 
procurement officers accepted and paid for the turbine blades 
without  this  certificate”  but  that  the  possibility  was  “re‐
mote”). In a similar case, we held that an employee of an ed‐
ucational training institution adequately pleaded fraud by al‐
leging that the institution failed to comply with federal law, 
received  funding,  and  “could  only  have  received  federal 
funding by certifying compliance” with federal law. Leveski v. 
ITT Educ. Servs., Inc., 719 F.3d 818, 839 (7th Cir. 2013). In each 
of these cases, the alleged facts necessarily led one to the con‐
clusion that the defendant had presented claims to the Gov‐
ernment.  
   Here, Ms. Presser stated in her complaint that Mr. Freund 
had told her “that almost all of Acacia’s patients were ‘on Title 
                                                    24
19’” and that they dealt with Medicare.  Ms. Presser’s com‐
plaint  also  makes  clear  that  the  questionable  practices  and 
procedures were applied to all patients at the clinic. Consid‐
ering Ms. Presser’s position as a nurse practitioner, a position 
that does not appear to include regular access to medical bills, 
we do not see how she would have been able to plead more 
facts pertaining to the billing process. See Corley v. Rosewood 
Care Ctr., Inc., 142 F.3d 1041, 1051 (7th Cir. 1998) (“[T]he par‐
ticularity requirement of Rule 9(b) must be relaxed where the 

                                                 
24 R.31 at 17 ¶¶ 57–58. 
No. 14‐2804                                                        15 

plaintiff  lacks  access  to  all  facts  necessary  to  detail  [her] 
claim.”).  Therefore,  “[f]or  now,  an  inference  is  enough.” 
Leveski, 719 F.3d at 839. We hold, consistent with Lusby and 
Leveski,  that  Ms.  Presser  has  alleged  adequately  that  Acacia 
billed Medicare for services that were provided pursuant to 
the challenged policies and procedures. 
 

                                                    2. 
    We now must consider whether the policies and practices 
alleged in Ms. Presser’s complaint describe the alleged fraud‐
ulent  activity  in  sufficient  detail.  Although  a  pleading  need 
not “exclude all possibility of honesty in order to give the par‐
ticulars of fraud,” Lusby, 570 F.3d at 854, “[t]he grounds for 
the plaintiff’s suspicions must make the allegations plausible, 
even as courts remain sensitive to information asymmetries 
that may prevent a plaintiff from offering more detail.” Pirelli, 
631 F.3d at 443 (emphasis in original). 
    We begin with the allegations related to the use of billing 
code  90801.  According  to  the  complaint,  this  code  is  only 
meant to apply to full psychological assessments by a thera‐
pist or an evaluation by a psychiatrist. Ms. Presser alleges that 
her superiors directed her to use this code even though they 
also “expressly told [her] to discontinue conducting” psychi‐
                               25
atric  evaluations.   She  also  alleges  that  receptionists  and 
medical nurse practitioners used this code, even though their 
job description clearly does not include psychological assess‐
ments. The clinic director indicated to Ms. Presser that the use 
of  this  specific  code  was  the  policy  and  that  Mr.  Freund 
                                                 
25 Id. at 8 ¶ 22.  
16                                                            No. 14‐2804 

wanted these policies in place. Acacia mandated that all pa‐
tients  be  assessed  by  a  receptionist,  nurse  practitioner,  and 
medical nurse practitioner, and each of these encounters were 
billed separately. These allegations state clearly and specifi‐
cally  that  Acacia  provided  non‐psychiatric  evaluations  and 
then  falsely  presented  those  services  as  psychiatric  evalua‐
tions on bills to the state and federal governments.  
    Indeed, the allegations involving this billing code are even 
more specific than those presented in Universal Health Services, 
Inc.  v.  United  States  ex  rel.  Escobar,  136  S.  Ct.  1989  (2016).  In 
Universal Health Services, a relator alleged that the owner of a 
mental health facility had employed mental health counselors 
who lacked the requisite licensing. Id. at 1997. The facility sub‐
mitted  reimbursement  claims  to  Medicaid  using  payment 
codes “such as ‘Individual Therapy’ and ‘family therapy.’” Id. 
The Supreme Court concluded that, “by submitting claims for 
payment using payment codes that corresponded to specific 
counseling  services,  [the  owner  of  the  facility]  represented 
that it had provided individual therapy, family therapy, pre‐
ventive medication counseling, and other types of treatment.” 
Id. at 2000. The Court held that the use of these codes “without 
disclosing  [the]  many  violations  of  basic  staff  and  licensing 
requirements  for  mental  health  facilities  … constituted mis‐
representations” that could serve as a basis for liability under 
                                            26
the  FCA.  Id.  at  2000–01.   Ms.  Presser’s  allegations  involve 
more than the “misleading half‐truths” that the Court identi‐
fied in  Universal Health Services. Id. at 2001. In that case, the 

                                                 
26 The Supreme Court remanded the case to determine whether this mis‐

representation was sufficiently “material.” Universal Health Servs., Inc. v. 
United States ex rel. Escobar, 136 S. Ct. 1989, 2002–04 (2016). 
No. 14‐2804                                                     17 

defendant  allegedly  billed  Medicaid  for  the  correct  type  of 
therapy but failed to note that the therapy was provided by 
an  unqualified  individual.  Id.  at  1999.  Here,  Acacia  and 
Mr. Freund allegedly billed Medicaid for a completely different 
treatment. The claim therefore does not involve a misrepresen‐
tation  by  omission;  it  involves  an  express  false  statement. 
Ms. Presser’s  complaint  sufficiently  alleges  that  the  defend‐
ants misused a billing code and falsely represented to the state 
and federal governments that a certain treatment was given 
by certain medical staff when in fact it was not.  
   By  contrast,  Ms.  Presser’s  remaining  allegations  present 
significant cause for concern. Ms. Presser challenges the pro‐
priety of the four‐person evaluation process, mandatory drug 
screenings,  and  policies  on  prescription  refills  and  appoint‐
ments.  She  claims  that  these  policies  violate  42  U.S.C. 
§ 1395y(a)(1)(A), which states that the Medicare program will 
not provide reimbursement for services which “are not rea‐
sonable and necessary for the diagnosis or treatment of illness 
                  27
or injury.”   
    However, in her complaint, Ms. Presser provides no med‐
ical,  technical,  or  scientific  context  which  would  enable  a 
reader of the complaint to understand why Acacia’s alleged 
actions amount to unnecessary care forbidden by the statute. 
For  instance,  the  complaint  does  not  reference  policies  or 
practices at other medical clinics, regulations, or other publi‐
cations which call Acacia’s policies into question. Further, alt‐
hough the complaint identifies four individuals who received 
treatment at Acacia that was, in Ms. Presser’s view, medically 
unnecessary, the complaint does not provide any reasons why 
                                                 
27 See R.31 at 21 ¶ 72.  
18                                                       No. 14‐2804 

these  treatments  actually  were  unnecessary  other  than 
Ms. Presser’s personal view.  
    We  previously  have  affirmed  dismissals  of  complaints 
that fail to put the defendant’s alleged activity into its relevant 
context. In Pirelli Armstrong Tire Corp. Retiree Medical Benefits 
Trust v. Walgreen Co., 631 F.3d 436 (7th Cir. 2011), for example, 
we  considered  a  complaint  which  alleged  that  a  pharmacy 
chain  systematically  filled  prescriptions  for  one  form  of  a 
medication with a more expensive form of the same medica‐
tion. Id. at 438. The plaintiff relied, in part, on data showing 
that the chain had sought reimbursement for the more expen‐
sive form of the drug eleven times. Id. at 444. We noted, how‐
ever,  that  patients  may  have  specific  medical  reasons  that 
make the more expensive form of the drug preferable to the 
other form. Id. at 445. “[T]he data” presented in the complaint, 
“untethered as they are, cannot corroborate a fraud because 
their  free‐floating  nature  stymies  any  meaningful  under‐
standing of what the numbers mean.” Id. We explained that: 
       Putting  the  numbers  in  context  could  tell  us 
       whether  [the  plaintiff]  also  reimbursed  [the 
       pharmacy] for the cheaper form of the drugs in 
       the  five‐year  period  that  [the  plaintiff]  exam‐
       ined.  To  the  extent  it  did  not,  the  fraud  claim 
       would  be  supported;  to  the  extent  it  did,  it 
       would be undermined. Or we could see if reim‐
       bursements for the more expensive forms of the 
       drugs  outstripped  reimbursements  for  the 
       cheaper versions in an unlikely way. [The plain‐
       tiff] did not need to dance to [a] comprehensive 
       statistical  tune,  but  did  need  to  provide 
       firsthand  facts  or  data  to  make  its  suspicions 
No. 14‐2804                                                                 19 

           plausible.  [The  plaintiff’s]  de  minimis  showing 
           tells us little and does not fulfill Rule 9(b)’s pur‐
           pose of “forc[ing] the plaintiff to do more than 
           the  usual  investigation  before  filing  his  com‐
           plaint.” 
Id. (last alteration in original) (emphasis in original) (quoting 
Ackerman, 172 F.3d at 469). 
    The complaint in this case similarly lacks a concrete basis 
for  the  plaintiff’s  allegations.  Like  the  complaint  in  Pirelli, 
Ms. Presser’s  complaint  fails  to  demonstrate  how  Acacia’s 
policies compare to other clinics or could otherwise be under‐
stood  as  “unusual.”  See  id.  Acacia’s  policies  could  have  en‐
tirely  innocent  explanations.  A  four‐step  evaluation  process 
may be in place to ensure that patients are diagnosed properly 
and receive proper treatment. Mandatory drug‐screening and 
in‐person refill policies may ensure that prescriptions are not 
being abused. Without additional context providing reason to 
question the appropriateness of these policies, the complaint 
does not present allegations of fraud with sufficient particu‐
larity.      
   Not only does the lack of context make these allegations 
too indefinite, but each of the allegations depends entirely on 
                                                    28
Ms. Presser’s personal estimation —an estimation that is not 
                                                 
28 See, e.g., id. at 9 ¶ 26 (“Based on Presser’s years of experience and train‐

ing, Acacia’s four‐step policy was not medically necessary.”); id. at 10 ¶ 29 
(“Based  on  Presser’s  years  of  experience  and  training,  Acacia’s  policy 
mandating a urine drug screen each time a patient came to the clinic was 
not medically necessary.”); id. at 12 ¶ 39 (“Based on Presser’s years of ex‐
perience and training, Acacia’s policies requiring appointments to speak 
with  clinicians,  limiting  refills  without  an  appointment,  and  mandating 
20                                                         No. 14‐2804 

supported  in  any  concrete  manner.  Many  potential  relators 
could claim that “in my experience, this is not the way things 
are done.” However, relators may not be in a position to see 
the entire picture or may simply have a subjective disagree‐
ment with the other party on the most prudent course of ac‐
tion. Further, their perspective may be colored by considera‐
ble  bias  or  self‐interest,  such  as  in  the  case  of  a  disgruntled 
employee. The heightened possibility of mistake or bias sup‐
ports the need for  a higher standard  of  specificity for fraud 
compared to other civil litigation. See, e.g., Fid. Nat’l Title Ins. 
Co., 412 F.3d at 749 (noting that Rule 9(b) “forces the plaintiff 
to conduct a careful pretrial investigation and thus operates 
as  a  screen  against  spurious  fraud  claims”);  Ackerman,  172 
F.3d at 469 (“[F]raud is frequently charged irresponsibly by 
people who have suffered a loss and want to find someone to 
blame for it.”); Uni*Quality, Inc., 974 F.2d at  924 (“Rule 9(b) 
ensures that a plaintiff have some basis for his accusations of 
fraud before making those accusations and thus discourages 
people from including such accusations in complaints simply 
to  gain  leverage  for  settlement  or  for  other  ulterior  pur‐
poses.”). Ms. Presser’s subjective evaluation, standing alone, 
is not a sufficient basis for a fraud claim.  
   We hold that Ms. Presser sufficiently has alleged facts that 
constitute  a  fraudulent  scheme  involving  the  use  of  billing 
code  90801.  However,  without  an  ascertainable  standard  or 
more context, Ms. Presser’s other allegations of fraud do not 



                                                 
psychotherapy and Medical Nurse Practitioner assessments to obtain re‐
fills of medications were medically unnecessary.”). 
No. 14‐2804                                                                      21 

suffice. The latter claims were properly dismissed by the dis‐
                  29
trict court.   
       
                                                    B. 
    A  party  has  the  right  to  amend  the  complaint  once  as  a 
matter  of  right  and  has  the  opportunity  for  further  amend‐
ment at the district court’s discretion. Fed. R. Civ. P. 15(a); see 
also Gonzalez‐Koeneke v. West, 791 F.3d 801, 807 (7th Cir. 2015). 
Here, Acacia and Mr. Freund moved to dismiss Ms. Presser’s 
initial complaint, contending in part that Ms. Presser had not 
pleaded a single claim with sufficient particularity. The dis‐
trict  court  granted  Ms.  Presser’s  motion  for  leave  to  amend 
her complaint and directed Ms. Presser to “mak[e] any and all 
improvements  she  deems  appropriate;  no  further  leave  to 


                                                 
29 Ms. Presser has pleaded adequately the element of fraudulent intent for 

her remaining claims. The FCA’s “scienter requirement defines ‘knowing’ 
and ‘knowingly’ to mean that a person has ‘actual knowledge of the infor‐
mation,’  ‘acts  in deliberate  ignorance  of  the  truth  or falsity  of  the infor‐
mation,’ or ‘acts in reckless disregard of the truth or falsity of the infor‐
mation.’”  Universal  Health  Servs.,  136  S.  Ct.  at  1996  (quoting  31  U.S.C. 
§ 3729(b)(1)(A)). Unlike the other elements of an FCA claim, “[m]alice, in‐
tent, knowledge, and other conditions of a person’s mind may be alleged 
generally.” Fed. R. Civ. P. 9(b); see also Bible v. United Student Aid Funds, 
Inc.,  799  F.3d  633,  658  (7th  Cir.  2015).  According  to  the  complaint, 
Ms. Presser was told by the clinic manager that Acacia’s policy required 
the use of billing code 90801, and she was told that Mr. Freund endorsed 
this policy. One certainly could infer intent from these alleged facts. The 
defendants do not contend that Ms. Presser has failed to satisfy the ele‐
ment of intent, and we see no reason to affirm the dismissal of her com‐
plaint on these grounds. 
22                                                            No. 14‐2804 

                                           30
amend will be granted.”  When the court subsequently dis‐
missed  Ms.  Presser’s  amended  complaint,  it  concluded  that 
Ms.  Presser  was  on  notice  that  she  would  not  receive  addi‐
tional  leave  to  amend  and  “that  any  further  amendment 
                                                         31
would be unduly prejudicial to Defendants.”   
     Ms. Presser does not challenge the district court’s decision 
not to grant further leave, and therefore this issue is waived. 
See Fluker v. Cty. of Kankakee, 741 F.3d 787, 795 (7th Cir. 2013) 
(holding that a party that failed to develop a legal argument 
on appeal regarding the district court’s denial of its attempt 
to  file  a  second  amended  complaint  had  waived  the  issue). 
Considering that some of her claims are proceeding to the dis‐
covery stage, the district court may choose to revisit the ques‐
tion of amendment because the potential for undue prejudice 
to Acacia and Mr. Freund that previously was identified by 
the  district  court  now  may  be  diminished.  The  decision 
whether to grant further leave to amend is entirely within the 
discretion of the district court.  
       
                                           Conclusion 
    For  the  foregoing  reasons,  we  affirm  the  district  court’s 
judgment except with respect to the claims about the use of 
billing code 90801. With respect  to those claims, we reverse 
the judgment of the district court and remand for further pro‐
ceedings consistent with this opinion. Whether, under these 
circumstances, further amendment should be allowed, is left 

                                                 
30 R.30 at 2 (emphasis omitted). 

31 R.40 at 10.  
No. 14‐2804                                                           23 

to  the  district  court’s  discretion.  The  parties  shall  bear  their 
own costs in this appeal. 
    AFFIRMED in part; REVERSED and REMANDED in part 
     
     
     
24                                                     No. 14‐2804 

    HAMILTON, Circuit Judge, concurring in part and dissenting 
in  part.  I  agree  with  my  colleagues  that  the  dismissal  of 
Presser’s claims alleging fraudulent use of billing codes must 
be reversed. Judge Ripple’s opinion explains why Presser al‐
leged sufficiently that the defendants presented the allegedly 
false claims to the federal and state governments for payment 
and  why  those  allegations  are  sufficiently  specific  for  pur‐
poses of Rule 9(b) regarding the improper billing codes. 
    However, I respectfully part company on the dismissal of 
Presser’s other fraud claims based on  the unnecessary four‐
person  evaluation process, mandatory drug screenings, and 
policies on prescription refills and appointments. I would al‐
low those claims to go forward as pleaded. In any event, the 
district court will need to exercise its sound discretion in de‐
ciding whether to allow further amendments to revive these 
other claims. 
     On these other claims, Presser alleged the “circumstances” 
of  the  fraud  with  particularity  as  required  by  Rule  9(b)  by 
providing  “the  who,  what,  when,  where,  and  how,  the  first 
paragraph of any newspaper story.” U.S. ex rel. Hanna v. City 
of Chicago, — F.3d —, —, 2016 WL 4434559, at *3 (7th Cir. Aug. 
22, 2016), quoting DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th 
Cir. 1990). She has identified the defendants’ practices that led 
to much higher billings to the government. The majority does 
not  disagree. In  addition,  Presser has alleged fraudulent in‐
tent adequately as to all of her claims. The majority acknowl‐
edges as much in footnote 29, which also reminds us that Rule 
9(b) allows fraudulent intent to be alleged “generally.” 
    Yet the majority concludes on pages 17 to 20 that Presser 
failed to allege something else essential, apparently some ad‐
ditional  factual  basis  to  support  her  contention  that  these 
No. 14‐2804                                                            25

other challenged practices are in fact fraudulent rather than 
innocent. That discussion is in tension with note 29 and more 
broadly with our case law interpreting Rule 9(b) and the abil‐
ity to plead fraudulent intent generally. 
    The majority tells us that what is missing is “an ascertain‐
able  standard  or  more  context,”  and  the  majority  suggests 
that a reference to a professional standard might provide the 
missing allegations. Ante at 20. The majority is concerned that 
plaintiff has not identified anything other than her own expe‐
rience and judgment as a basis for saying that defendant was 
billing  the  federal  and  state  governments  for  unnecessary 
care. The majority also speculates about possible innocent ex‐
planations for the allegedly fraudulent practices. Ante at 19. 
    With  respect,  the  majority’s  insistence  on  an  external 
standard or “context” goes beyond the requirements of Rule 
9(b). The circumstances of the alleged fraud have been alleged 
with  particularity  here.  We  have  long  rejected  demands  for 
more  than  the  “who,  what,  when,  where,  and  how”  under 
Rule  9(b).  E.g.,  Hefferman  v.  Bass,  467  F.3d  596,  602  (7th  Cir. 
2006) (reversing dismissal of fraud claim); Fidelity Nat’l Title 
Ins. Co. v. Intercounty Nat’l Title Ins. Co., 412 F.3d 745, 749 (7th 
Cir. 2005) (same); General Electric Capital Corp. v. Lease Resolu‐
tion Corp., 128 F.3d 1074, 1078 (7th Cir. 1997) (affirming denial 
of dismissal under Rule 9(b)); Midwest Commerce Banking Co. 
v. Elkhart City Centre, 4 F.3d 521, 524 (7th Cir. 1993) (error to 
dismiss under Rule 9(b)); Bankers Trust Co. v. Old Republic Ins. 
Co., 959 F.2d 677, 683 (7th Cir. 1992) (plaintiff need not “plead 
facts showing that the representation is indeed false”); accord, 
Windy  City  Metal  Fabricators  &  Supply,  Inc.  v.  CIT  Technology 
Financing  Services,  Inc.,  536  F.3d  663,  668–69  (7th  Cir.  2008) 
(complaint  need  not  plead  evidence  of  fraud).  The  majority 
26                                                      No. 14‐2804 

seems to demand that the relator plead evidence or in essence 
prove her case in the complaint. 
    In fact, the majority here comes close to applying the spe‐
cial pleading standard from the Private Securities Litigation 
Reform  Act,  which  requires  a  securities  fraud  plaintiff  to 
“state with particularity facts giving rise to a strong inference 
that the defendant acted with the required state of mind.” 15 
U.S.C. § 78u–4(b)(2); see also Tellabs v. Makor Issues & Rights, 
Ltd., 551 U.S. 308, 319–20 (2007) (explaining how PSLRA re‐
quirement for pleading fraudulent scienter goes beyond Rule 
9(b)). That standard does not apply here, but by suggesting 
innocent explanations for the challenged practices and criti‐
cizing the relator’s failure to negate them in her complaint, the 
majority  applies  something  very  close  to  the  “strong  infer‐
ence” standard from the PSLRA.  
     To  justify  this  unusually  demanding  interpretation  of 
Rule 9(b), with its amorphous requirement for pleading “con‐
text,”  the  majority  highlights  one  of  the  policy  concerns  re‐
flected in Rule 9(b): the danger that a defendant’s reputation 
might  be  tarnished  unfairly  by  conclusory  allegations  of 
fraud. That is one important policy at stake here, but so too 
are the liberal pleading policies reflected in Rules 8 and 9(b). 
We and other courts try to strike the right balance, guided by 
the  rules’  texts  and  purposes,  by  insisting  that  the  “circum‐
stances” of alleged fraud be stated with particularity while al‐
lowing  general  pleading  of  fraudulent  intent.  That  balance 
does  not  include  the  majority’s  uncertain  requirement  for 
pleading  “context”  or  for  facts  refuting  the  majority’s  sug‐
gested  innocent  explanations  for  the  allegedly  fraudulent 
practices. These additional claims may fail later on for lack of 
No. 14‐2804                                                         27

evidence, but it seems to me, for now at least, that they have 
been pleaded sufficiently. 
    This case will return to the district court for discovery and 
further proceedings. It is possible the relator Presser may seek 
to  amend  her  complaint  to  meet  the  newly  articulated  re‐
quirement for “context” or “external standards,” or at least for 
more  factual  details  supporting  the  other  fraud  claims.  The 
majority  says  at  page  22  that  the  decision  on  any  further 
amendment of the complaint “is entirely within the discretion 
of the district court.” It should go without saying that discre‐
tion  must  be  exercised  according  to  law.  Rule  15(a)(2)  pro‐
vides that the “court should freely give leave when justice so 
requires.” If a further amendment is sought here, the case for 
allowing it would be very strong because of a mistake the dis‐
trict court made at the outset of the case.  
    When the defense filed its original motion to dismiss, the 
district  judge  told  the  relator  that  she  would  have  only  one 
chance to amend her complaint. Such a rigid ruling at the out‐
set of most cases would be an abuse of discretion. See Runnion 
v. Girl Scouts of Greater Chicago, 786 F.3d 510, 522 (7th Cir. 2015) 
(2009 amendment to Rule 15(a) “did not impose on plaintiff’s 
choice of pleading a regime of ‘one‐and‐done’”). In this case, 
the “one‐and‐done” ruling was an abuse of discretion since it 
was based on the judge’s own clear legal mistake. He wrote 
that  the  complaint  failed  to  state  a  claim  under  the  False 
Claims  Act  because  it  asserted  a  claim  under  “31  U.S.C. 
§ 3729(a)(2).”  See  U.S  ex  rel.  Presser  v.  Acacia  Mental  Health 
Clinic, LLC, 2014 WL 3530747, at *1 (E.D. Wis. July 15, 2014) 
(summarizing earlier order). The flaw that prompted the “last 
chance”  warning,  was  merely  a  problem  with  a  citation, 
which was not even necessary. 
28                                                           No. 14‐2804 

   The original complaint quoted the correct language from 
the False Claims Act—“knowingly makes, uses, or causes to 
be made or used, a false record or statement to get a false or 
fraudulent  claim.”  The  problem  was  that  the  original  com‐
plaint cited the pre‐2009 version, 31 U.S.C. § 3729(a)(2), rather 
than the post‐2009 version in which that same language ap‐
pears in § 3729(a)(1)(B). The complaint was not required to in‐
clude  a  legal  theory,  let  alone  a  correct  citation.  E.g.,  Doe  v. 
Smith, 429 F.3d 706, 708 (7th Cir. 2005); Bartholet v. Reishauer 
A.G., 953 F.2d 1073 (7th Cir. 1992). Such a minor citation error 
should not be fatal, nor should it shut the door to any further 
needed  amendments,  keeping  in  mind  the  “when  justice  so 
requires” standard of Rule 15(a)(2). 
    More  generally,  in  the  post‐Iqbal‐and‐Twombly  world  of 
civil pleading, it is difficult for any plaintiff to know what a 
particular  district  judge  will  require  by  way  of  details  in  a 
complaint.  Variations  among  district  judges  and  appellate 
panels  can  be  substantial,  suggesting  that  the  Iqbal  and 
Twombly project is leading not to more clarity and less litiga‐
tion,  but  to  less  clarity  and  more  litigation.  The  majority 
acknowledges this problem, noting accurately that “the pre‐
cise details that must be included in a complaint ‘may vary on 
the facts of a given case.’” Ante at 10, quoting Pirelli Armstrong 
Tire Corp. Retiree Med. Benefits Trust v. Walgreen Co., 631 F.3d 
436, 442 (7th Cir. 2011); accord, In re Healthcare Compare Corp. 
Securities Litig., 75 F.3d 276, 284–85 (7th Cir. 1996) (Ripple, J., 
dissenting) (“Reasonable minds can—and will—differ on the 
adequacy of the factual specificity in an allegation of fraud.”). 
To emphasize the uncertainty, Pirelli noted that the plaintiff in 
that case may have provided too much detail. 631 F.3d at 439 
n.1.  
No. 14‐2804                                                        29

    Too much? Too little? More “context”? What is a plaintiff 
to do? The best approach is to let the plaintiff try her best, and 
then to be liberal in allowing amendments (“when justice so 
requires”) once the court has indicated what is necessary. E.g., 
Runnion v. Girl Scouts of Greater Chicago, 786 F.3d 510, 519‐20 
(7th  Cir.  2015)  (reversing  dismissal).  We  should  not  decide 
cases,  or  invite  district  judges  to  decide  cases,  based  on  a 
plaintiff’s incorrect prediction about just how much detail a 
particular district judge or appellate panel might require. See 
Fed. R. Civ. P. 8(e) (“Pleadings must be construed so as to do 
justice.”). Such decisions about amending pleadings are left to 
district judges’ sound discretion, not to their whims, and cer‐
tainly not to their impatience based on their own legal mis‐
takes, as occurred in this case.